Ashe, J.
(after stating the facts). The first exception taken by the defendant, was to the charge of the Court, that, when the attesting witness to a bond was dead, its execution may be proved by proof of the handwriting of the subscribing witness, but that the jury must find from all the evidence whether the defendant in fact executed said bond. There was no error in this charge. It is well supported by authorities. Black v. Wright, 9 Ired., 447; Burnett v. Thompson, 13 Ired., 379; McKinder v. Littlejohn, 1 Ired., 66; United States v. Lyon, 15 Peters, 290.
The second exception was to the instruction given by his Honor to the jury, “that a note under seal imports a consideration, and *30it is not necessary for the holder of the note to show what was the consideration.” This is such familiar elementary learning that it is needless to recite any authorities.
The next ground urged by the defendant for a new trial was, that the jury had been allowed to take the bond with them when they retired. But this ground is taken from under the defendant by his having not only not objected to its being given to the jury, but by expressly assenting to it.
There is no error, and the judgment of the Superior Court is affirmed.
No error. Affirmed.